
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Ms. Watson (for
			 herself, Mr. Meeks of New York,
			 Ms. Moore of Wisconsin,
			 Mr. Cleaver,
			 Mr. Watt, Mrs. Christensen, Mr. Davis of Illinois,
			 Mr. Payne,
			 Ms. Corrine Brown of Florida,
			 Mr. Johnson of Georgia,
			 Ms. Edwards of Maryland,
			 Ms. Clarke,
			 Mr. Rush, Ms. Hirono, Ms.
			 Kaptur, Mr. Hastings of
			 Florida, Mr. Rangel,
			 Ms. Eshoo,
			 Mr. Barrow,
			 Mr. McDermott,
			 Mr. Becerra, and
			 Mr. Carson of Indiana) submitted the
			 following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the support of the House of
		  Representatives for efforts to increase financial literacy in the United States
		  and recognizing the work of John Hope Bryant to raise awareness about the
		  importance of financial and economic literacy.
	
	
		Whereas financial literacy is the ability of individuals
			 to make appropriate decisions in managing their personal finances;
		Whereas raising levels of financial literacy in the United
			 States should be one of the top priorities of the Federal Government;
		Whereas the President’s Advisory Council on Financial
			 Literacy was created on January 22, 2008, by President George W. Bush;
		Whereas the purpose of the Council is to help keep America
			 competitive and assist the American people in understanding and addressing
			 financial matters;
		Whereas a survey has found that four out of every ten
			 American workers are not saving for retirement;
		Whereas approximately 800,000 families filed for
			 bankruptcy in 2007;
		Whereas research shows that when employers offer financial
			 education programs, in the form of brochures or seminars, workers in the United
			 States increase their participation in retirement plans, which allow them to
			 save and invest for their own retirement;
		Whereas the United States educational system should teach
			 financial literacy from elementary school through high school;
		Whereas minorities in the United States are more likely to
			 be financially illiterate;
		Whereas John Hope Bryant, founder of the nonprofit
			 organization Operation HOPE, has been working with minority and poor
			 communities to educate children and adults on the importance of financial
			 literacy;
		Whereas the mission of Operation HOPE mission is to expand
			 economic opportunity in underserved communities through economic education and
			 empowerment;
		Whereas on March 4, 2008, John Hope Bryant was appointed
			 to a 2-year term on the Advisory Board for the Office of Financial Empowerment
			 of the City of New York’s Department of Consumer Affairs;
		Whereas on January 22, 2008, President George W. Bush,
			 appointed John Hope Bryant to a 2-year term as Vice Chairman of the President’s
			 Advisory Council on Financial Literacy;
		Whereas on June 13, 2004, John Hope Bryant was appointed
			 by President George W. Bush to a 4-year term on the Community Development
			 Advisory Board of the Community Development Financial Institutions Fund of the
			 Department of the Treasury; and
		Whereas on April 18, 2002, John Hope Bryant signed a
			 memorandum of agreement with the Federal Deposit Insurance Corporation on
			 behalf of Operation HOPE, creating a partnership to educate the whole family in
			 economic literacy: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 efforts of the President’s Advisory Council on Financial Literacy in working
			 with the public and private sectors to increase financial education for youth
			 in school and for adults in the workplace, to increase access to financial
			 services, to establish measures of national financial literacy, to conduct
			 research on financial knowledge, and to strengthen financial education
			 programs; and
			(2)recognizes John
			 Hope Bryant for his efforts to raise awareness in the United States about the
			 importance of financial and economic literacy.
			
